United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3219
                                    ___________

Virasone Siariya,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Immigration and Naturalization           *
Service,                                 *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: December 18, 2002
                              Filed: December 23, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Virasone Siariya appeals the district court’s1 dismissal without prejudice of his
petition for review of the United States Immigration and Naturalization Service’s
denial of his application for naturalization. Mr. Siariya filed his petition in March
2002, but never effected service on either the United States Attorney or the Attorney
General of the United States. See Fed. R. Civ. P. 4(i). After reviewing the record, we


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
conclude that the district court did not abuse its discretion in dismissing his petition.
See Fed. R. Civ. P. 4(m); Edwards v. Edwards, 754 F.2d 298, 299 (8th Cir. 1985) (per
curiam).

      Accordingly, we affirm. See 8th Cir. R. 47B. We express no opinion as to the
merits of Mr. Siariya’s petition, and we note dismissal without prejudice does not bar
renewal of his application.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-